Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  138401                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  LANSING SCHOOLS EDUCATION                                                                            Diane M. Hathaway,
  ASSOCIATION, MEA/NEA, CATHY                                                                                            Justices
  STACHWICK, PENNY FILONCZUK,
  ELIZABETH NAMIE, and ELLEN WHEELER,
            Plaintiffs-Appellants,
  v                                                                 SC: 138401
                                                                    COA: 279895
                                                                    Ingham CC: 07-000483-AW
  LANSING BOARD OF EDUCATION and
  LANSING SCHOOL DISTRICT,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 27, 2009
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether (1) the Court of Appeals erred in
  concluding that the plaintiff school teachers and union lack standing to seek enforcement
  of Section 1311a(1) of the Revised School Code, MCL 380.1 et seq., and (2) whether Lee
  v Macomb Co Bd of Comm’rs, 464 Mich 726 (2001), was correctly decided.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2009                   _________________________________________
           p1112                                                               Clerk